This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2012).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-0566

              In the Matter of the Welfare of the Children of: C. D. B., Parent.

                                   Filed October 6, 2014
                                         Affirmed
                                       Reilly, Judge

                              Hennepin County District Court
                                 File No. 27-JV-13-8164

William M. Ward, Hennepin County Public Defender, Paul J. Maravigli, Assistant Public
Defender, Minneapolis, Minnesota (for appellant mother C.D.B.)

Michael O. Freeman, Hennepin County Attorney, Cory A. Carlson, Assistant County
Attorney, Minneapolis, Minnesota (for respondent Hennepin County Human Services
and Public Health Department)

Keilembo D. Ellison, Minneapolis, Minnesota (for respondent father L.H.)

William M. Ward, Hennepin County Public Defender, Colin T. Nelson, Assistant Public
Defender, Minneapolis, Minnesota (for respondent father J.B.)

Kiri Somermeyer, Bruce Jones, Faegre Baker Daniels LLP, Minneapolis, Minnesota (for
guardian ad litem Remy Huerta)

         Considered and decided by Reyes, Presiding Judge; Peterson, Judge; and Reilly,

Judge.

                          UNPUBLISHED OPINION

REILLY, Judge

         Appellant-mother challenges the termination of her parental rights, arguing that

the juvenile division of the district court (the juvenile court) clearly erred by finding that
the county made reasonable efforts to reunite appellant with her children and further

asserting that termination was improper because the county had not yet finalized a

permanency plan. Because (1) clear and convincing evidence supports the juvenile

court’s finding that the county made reasonable efforts to reunify the family and

(2) appointment of the Commissioner of Human Services as the children’s guardian was

appropriate under controlling Minnesota statute, we affirm.1

                                         FACTS

       On March 4, 2013, appellant went to the Hennepin County Medical Center

(HCMC) reporting that she was sick. Hospital staff diagnosed appellant as having major

depression with psychotic features and a history of posttraumatic stress disorder (PTSD)

and attention deficit hyperactivity disorder (ADHD) and reported that she was

“psychotic,” “delusional,” and suffering from “auditory hallucinations.” Appellant told

hospital staff that a “guy under my stairs was messing with my head” and that “they

gassed my house.” Appellant was treated in the emergency room and transferred to the

inpatient psychiatric unit.

       Appellant brought her children with her to the hospital. Hospital staff determined

that appellant was unable to care for her children, and they were taken to St. Joseph’s

Home for Children. On March 7, 2013, the juvenile court held an emergency protective

1
  Appellant C.D.B. challenges the juvenile court’s order terminating her parental rights to
her children Tam.B., born December 4, 2009, and K.B., born June 21, 2011. The
juvenile court’s order also terminated the parental rights of Tam.B.’s and K.B.’s father,
J.B., and a separate order transferred permanent physical and legal custody of an older
child, Tat.B., to that child’s father, L.H. These matters have not been challenged on
appeal.


                                            2
care hearing and issued an order for protective care and out-of-home placement, finding

that the children were in an unstable environment, that they were placed in danger due to

the mother’s “mental health or behavioral issues,” and that they should continue to

remain in foster care. The juvenile court also assigned a child protection worker to

appellant’s case.

       During her hospitalization, hospital staff reported that appellant was “unreliable”

about staying in the hospital and taking her medications and could not take care of herself

in the community. HCMC petitioned for judicial commitment of appellant, and the

mental health division of the district court (the mental health court) continued the matter

for six months and imposed certain conditions, including that appellant

              a. voluntarily remain at Hennepin County Medical Center
                 until duly discharged, and follow all directions of the
                 treating doctor and treatment team;
              b. take all prescribed medications as prescribed;
              c. cooperate with all requests for testing to detect chemical
                 use;
              d. cooperate with aftercare planning and follow the aftercare
                 plan;
              e. cooperate with the County social worker monitoring the
                 case, including but not limited to, signing releases of
                 information and making application for any public or
                 private benefits available for [her] care and treatment;
              f. return phone calls from the caseworker and keep
                 appointments; [and]
              g. not engage in any assaultive, threatening, or intimidating
                 behavior, including behavior which results in destruction
                 of property.

       HCMC released appellant from inpatient psychiatric care on March 22. Appellant

spoke with her doctors at HCMC regarding her discharge plan and treatment plan.

Appellant indicated that she wanted to continue working with a clinical psychologist at


                                            3
NorthPoint Health and Wellness (NorthPoint) with whom she had worked in 2010 and

2012. HCMC directed appellant to follow up at NorthPoint, where her primary care,

individual therapy, and psychiatric services could be addressed through one provider.

The juvenile court also referred appellant to a mental health case manager who could help

appellant stabilize her mental health.

       In April, appellant admitted herself to the hospital and reported that she had

stopped taking her medications and was having delusions and hearing voices telling her

that she was “evil” and needed to get out of the house. The child protection worker

visited appellant in the hospital and offered her a variety of services, including an

Assertive Community Treatment (ACT) team which would have given appellant access

to a case manager, a psychiatrist, a therapist, and someone she could call 24 hours a day.

The child protection worker encouraged appellant to set up an appointment with a home

health care nurse or an Adult Rehabilitative Mental Health Services (ARMHS) worker to

help appellant organize her day, arrive at appointments on time, and monitor her mental

health symptoms on a more frequent basis. Appellant declined these services.

       On May 1, the juvenile court filed an order adjudicating appellant’s children to be

children in need of protection or services (CHIPS) and continuing the children in foster

care. The juvenile court adjudicated appellant’s children CHIPS because they were

“without proper parental care because of the emotional, mental, or physical disability, or

state of immaturity of the children’s parent.” See Minn. Stat. § 260C.007, subd. 6(8)

(2012). The juvenile court ordered appellant to comply with and successfully complete a

child protection case plan. This case plan incorporated the components of the case plan


                                            4
set by the mental health court. It also required appellant to maintain safe housing and

complete a parenting assessment.

       To help appellant address her mental health issues and maintain compliance with

the juvenile court’s orders, the child protection worker provided appellant with bus cards,

phone cards, home-furnishing assistance, and various other services. The mental health

care manager offered appellant the services of an ACT team member and an ARMHS

worker. In addition, the mental health care manager offered appellant personal care

assistant (PCA) services and representative payee services to assist appellant in managing

her money. Appellant declined each of these services.

       Although appellant continued to have difficulty addressing her mental health

needs, the child protection worker described appellant’s compliance with the case plan as

“good” at the beginning, and appellant was allowed unsupervised visits with her children.

On July 8, the foster parents caring for appellant’s children reported that appellant had

returned her children late from a scheduled visit, and the children were soaking wet from

swimming in their clothes. On July 12, the foster parents called to report that appellant

had not returned the children to the foster parents. In an attempt to locate the children,

police officers conducted a health and welfare check at both appellant’s current address

and the home of a relative of appellant, but they could not find appellant or the children.

The child protection worker visited appellant’s house the following morning, and

appellant was still not there. That afternoon, the child protection worker received a call

from appellant, who stated that she had the children. Police officers picked up the

children. As a result of that incident, the juvenile court returned appellant to supervised


                                            5
visits. Appellant spent approximately one week in jail in July for depriving the foster

parents of custodial rights.2

       Appellant then became inconsistent about visiting her children and frequently

missed her supervised visits. Appellant missed two visits with her children in August and

missed all of the visits in September. The child protection worker’s notes documenting

visits for August through October reflect a “theme” of appellant’s difficulty focusing on

her children and supervising them appropriately. The child protection worker ultimately

canceled the visits due to appellant’s failure to show up. The child protection worker

testified that it was hard on the children when appellant did not show up for these visits.

Between August and October, appellant did not contact the foster parents or check up on

the well-being of her children.

       Not only was appellant not visiting her children, but it became a “struggle” for

appellant’s care providers to get in contact with her to ensure that she was complying

with the terms of her case plan. Appellant’s clinical psychologist reported that appellant

exhibited a “pattern of no-shows” for her psychiatric appointments and was not taking

her medications as prescribed.      The clinical psychologist referred appellant to an

ARMHS worker to help her with her daily routine, teach her how to manage her

symptoms at home, organize herself, and get extra help if needed. The ARMHS worker

made three attempts to contact appellant and spoke with appellant once, but appellant did

not cooperate with the ARMHS worker. The clinical psychologist testified that she tried


2
 Appellant had also spent time in jail on theft for approximately two weeks in May and
one week in June.

                                            6
to arrange programs to meet appellant’s needs but that appellant had difficulty following

through with these services.

      The mental health care manager testified that she worked with appellant from

April 2013 to October 2013. Appellant was expected to contact her mental health care

manager at least once a month in order to remain compliant with the terms of her stayed

civil commitment. Despite multiple attempts by the mental health care manager to

contact appellant in August and September, there was no contact between appellant and

the mental health care manager during those months. On August 1, the mental health

care manager attempted to provide appellant with transportation to meet with appellant’s

probation officer, but appellant did not show up for the appointment. The mental health

care manager then went to appellant’s home, knocked on her door, and attempted to call

her, but she was unable to reach appellant. The mental health care manager closed

appellant’s file as of October 1, 2013, because appellant did not meet her goals and was

not engaging in services or remaining in contact with her mental health care manager.

      The child protection worker testified that appellant reported that she was attending

her meetings and appointments as required. When the child protection worker called to

confirm that appellant was attending her appointments, however, the child protection

worker learned that appellant was not, in fact, attending her appointments as required.

Further, appellant was required to notify the child protection worker of her residence to

ensure that she was maintaining safe and stable housing. Appellant failed to appear for

two scheduled appointments to provide access to her house, and she only knew her three-

digit address but not the name of the street on which she lived. The child protection


                                           7
worker made a number of attempts to contact appellant, but appellant’s phone was not in

service, and the child protection worker’s most recent letter to appellant was returned as

undeliverable. The child protection worker then contacted the other individuals who

were working with appellant in an attempt to find her, but appellant had not maintained

contact with anyone.

       When appellant missed a criminal court appearance in August, the district court

issued a warrant for her arrest. Appellant was taken into custody on that warrant on

October 8 and remained in jail until November 12. The child protection worker visited

appellant in jail and testified that appellant admitted that she had dropped out of contact

between August and October because she knew there was an outstanding warrant for her

arrest. The child protection worker testified that appellant seemed unaware of how long

it had been since she had seen her children and that it was unclear whether appellant was

taking her medication.

       On October 22, the Hennepin County Human Services and Public Health

Department (the county) petitioned to terminate appellant’s parental rights or transfer

permanent legal and physical custody of the children. The parties appeared before the

juvenile court on November 6 for an admit/deny hearing. The juvenile court found that

the permanency petition made a prima facie case for permanency and that the matter

should proceed for further hearing. Appellant was arrested on a new theft charge in

December and remained in jail from December 19 to January 23. As of the date of the

permanency trial, appellant estimated that in the past 10 months she had been in jail 4 or

5 times, for approximately 12 weeks total.


                                             8
       The trial was held on January 16 and February 4-5, 2014. Appellant testified that

she had been diagnosed with schizophrenia, depression, and ADHD, but she did not think

her mental health issues affected her ability to parent her children.              Appellant

acknowledged that there were a number of times when she did not comply with the

requirements of her case plan. She admitted to using marijuana a couple of times a

month and acknowledged that she had not been taking her medications as prescribed.3

Appellant admitted that she did not follow through with the recommendations of a

parenting assessment and did not meet with an ARMHS worker, a PCA, or a team nurse.

       The child protection worker testified that, overall, appellant did not comply with

the expectations of her case plan and did not seem to understand the extent to which her

mental illness led to her neglect of her children. The child protection worker testified that

appellant had not accepted the care necessary to address her mental illness, including

medication and therapy. The child protection worker noted that appellant did not seem to

have the skills necessary to problem-solve, deal with stress, or effectively care for herself,

let alone her children, and was unwilling to live in her house. The child protection

worker stated that it was unlikely appellant would be able to meet these expectations for

the foreseeable future.

       The juvenile court also heard testimony from the guardian ad litem, who had been

assigned to the case for approximately ten months. The guardian ad litem observed that,


3
  The child protection worker also did not believe that appellant was taking her
medication. Although appellant was expected to submit to urinalysis each month, she
only provided two samples, the most current of which tested positive for THC, a
metabolite of marijuana.

                                              9
when the case was first opened, the children were not getting their general needs met.

The guardian ad litem testified that appellant did not have stable housing, had no

furniture or food in the home, and had no ability to get furniture or food in the home.

The guardian ad litem also expressed concern that, even if these needs were met,

appellant would not meet the educational needs of her children, Tam.B. and K.B., who

receive special education through the school system, including play, speech, and

occupational therapy. The child protection worker likewise testified that appellant’s

children have special needs that require continuous, predictable care.       Both of these

witnesses expressed concern about appellant’s ability to get the children to their

appointments.

       Following trial, the juvenile court requested proposed findings of fact from the

parties. The county submitted its proposed findings on February 19. On February 24,

appellant’s counsel submitted a letter stating:

                     As my proposed findings, therefore, I ask that the court
              adopt [the county’s] proposed findings of fact as to the
              history of the case but conclude that [the children] continue
              under Chips jurisdiction in order to give [appellant] additional
              time to work on her case plan now that she is not
              incarcerated.

After reviewing the entire file, including the testimony, exhibits, arguments, and

proceedings, the juvenile court adopted a portion of the county’s proposed findings. The

juvenile court also made additional findings of its own.

       On February 27, 2014, the juvenile court terminated appellant’s parental rights to

Tam.B. and K.B. The juvenile court specifically found that it was “clear that [appellant]



                                             10
loves her children very much, but has not demonstrated a consistent desire or ability to

participate in her case plan. Nor has she demonstrated the ability to put her children’s

interests above her own.”

       The juvenile court found that appellant had not demonstrated an ability “to address

[her] issues that negatively impact [her] ability to parent the children” and further found

that appellant would not be able to care for her children “for the reasonably foreseeable

future.” The juvenile court also made a finding that the “family’s issues with criminal

activity, domestic violence, chemical dependency, parenting and mental health are

longstanding.”4

       Therefore, the juvenile court found that it was in the best interests of the children

that appellant’s parental rights be terminated. The juvenile court determined that there

were four statutory grounds justifying the termination of appellant’s parental rights:

(1) appellant substantially, continuously, or repeatedly refused or neglected to comply

with the duties imposed upon her by the parent and child relationship; (2) appellant was

palpably unfit to be a part of the parent and child relationship; (3) following the

children’s placement out of the home, reasonable efforts failed to correct the conditions

leading to the placement; and (4) the children were neglected and in foster care. See

Minn. Stat. § 260C.301, subd. 1(b)(2), (4), (5), (8) (2012). The juvenile court concluded

that there was clear and convincing evidence supporting each of these grounds and

4
 Appellant’s history includes ten previous child protection assessments based on findings
of neglect or abuse, two previous case filings, frequent hospitalizations related to her
mental health, poor compliance with taking her medications, an unwillingness to live in
her house, drug use, lack of cooperation with her child’s schooling, and failure to remain
up to date with her children’s shots and doctor visits.

                                            11
further found that the county made reasonable efforts to reunite the family. Appellant

filed a motion for a new trial, which was denied. This appeal followed.

                                      DECISION

       Whether to terminate parental rights “is always discretionary with the juvenile

court.” In re Welfare of Child of R.D.L., ___ N.W.2d ___, ___, 2014 WL 4437630, at *8

(Minn. Sept. 10, 2014). An appellate court reviews “the record carefully to determine

whether the evidence is clear and convincing” to support the district court’s order to

terminate parental rights. In re Welfare of Children of R.W., 678 N.W.2d 49, 55 (Minn.

2004). We give “[c]onsiderable deference” to the district court’s decision to terminate

parental rights because the district court “is in a superior position to assess the credibility

of witnesses.” In re Welfare of L.A.F., 554 N.W.2d 393, 396 (Minn. 1996). Accordingly,

an appellate court will affirm a district court’s termination of parental rights if “at least

one statutory ground alleged in the petition is supported by clear and convincing evidence

and termination of parental rights is in the child’s best interests.” In re Welfare of

Children of T.R., 750 N.W.2d 656, 661 (Minn. 2008).

       Appellant argues the juvenile court erred when it found that the county made the

required reasonable efforts to correct the conditions leading to out-of-home placement.

Appellant also challenges the juvenile court’s finding that termination was in the best

interests of the children when the county had not yet identified a permanent placement

option for the children. A review of the record supports the juvenile court’s findings

regarding reasonable efforts and best interests of the children.




                                              12
                                            I.

       In a termination proceeding, the county must demonstrate that it made “reasonable

efforts” to reunite the family. In re Children of T.A.A., 702 N.W.2d 703, 708 (Minn.

2005); see also Minn. Stat. § 260.012(f), (h) (2012); Minn. R. Juv. Prot. P. 39.05, subd.

3(b)(1) (directing the district court to make “specific findings” regarding “the nature and

extent of efforts made by the responsible social services agency to rehabilitate the parent

and reunite the family”). “Reasonable efforts” involve “the exercise of due diligence by

the responsible social services agency to use culturally appropriate and available services

to meet the needs of the child and the child’s family.” Minn. Stat. § 260.012(f). The

district court is required to make findings and conclusions as to the provision of

reasonable efforts or, in the alternative, may find that the provision of services or

additional services would be futile. Id. (h). When determining whether reasonable

efforts have been made, the district court must consider whether the services were:

“(1) relevant to the safety and protection of the child; (2) adequate to meet the needs of

the child and family; (3) culturally appropriate; (4) available and accessible;

(5) consistent and timely; and (6) realistic under the circumstances.” Id. The “nature of

the services which constitute reasonable efforts depends on the problem presented” in

each case. T.R., 750 N.W.2d at 664 (quotation omitted).

       With respect to the reasonableness of the county’s efforts to correct the conditions

leading to the children’s out-of-home placement, it is undisputed that appellant suffered

from significant mental health issues and that those issues resulted in both the mental

health and juvenile court issuing orders. Following her stayed civil commitment in


                                            13
March 2013, the mental health court ordered appellant to follow the directions of her

treatment team, take her medications as prescribed, participate in aftercare planning,

cooperate with the county social worker, return phone calls, and keep appointments.

Following the initial hearing in mental health court, the child protection worker designed

a case plan for appellant to help address her mental health issues and maintain her

compliance with the terms of the stayed commitment.           Appellant was expected to

continue to take her medications, work with her therapist and other mental health

providers, submit to urinalyses, and complete a parenting assessment. Following the

CHIPS adjudication in May 2013, appellant was ordered to comply with and successfully

complete a case plan, which included the requirements previously imposed by the mental

health court as well as requirements to participate in individual therapy, obtain and

maintain safe housing, work with a mental health rehabilitation worker, and complete a

parenting assessment.

       The juvenile court found that the county’s services provided a “meaningful

opportunity” to address the family’s issues and were “timely, available, relevant and

culturally appropriate” to “remedy the circumstances requiring the foster care placement

and permit reunification.” The child protection worker testified that the tasks and goals

of the case plan were relevant to the safety of the children, adequate to meet the needs of

the family, culturally appropriate, available and accessible, consistent and timely, and

realistic under the circumstances.

       Specifically, the county elicited testimony from appellant’s care providers

regarding their efforts to help appellant comply with her case plan. The child protection


                                            14
worker provided appellant with bus cards, phone cards, and home-furnishing assistance.

Appellant was also offered the services of an ACT team composed of a case manager, a

psychiatrist, and a therapist. The child protection worker encouraged appellant to set up

an appointment with a home health care nurse or an ARMHS worker to help appellant

monitor her mental health symptoms and stay compliant with her medication. The

mental health care manager further tried to connect appellant with an ACT team member,

an ARMHS worker, a PCA, and a representative payee.                The clinical psychologist

referred appellant to an ARMHS worker who made three attempts to contact appellant.

Appellant refused each of these services.

       Although appellant was initially compliant with her case plan, she began to

disengage in July 2013 and stopped visiting her children or responding to repeated

attempts to reach her. The child protection worker, mental health care manager, and

clinical psychologist all testified regarding their efforts to contact appellant.

       The juvenile court found that the case plan and services offered by the county

were “reasonable and appropriate,” and that appellant had not sufficiently engaged in her

case plan and only “minimally participated” in services. These findings are consistent

with the record. The juvenile court found that the county provided appellant with an

array of services, including targeted case management services, referral for

psychological, mental, or behavioral health services, psychological evaluation, referral

for psychiatric services/medication management, housing assistance, a parenting

assessment and education, in-home parenting services, ARMHS services, coordination

with probation services and the Department of Corrections, foster care services,


                                              15
transportation and phone assistance, child protection and child services case management

services, supervised and unsupervised visitation, and kinship search services.        The

juvenile court’s factual findings regarding the county’s reunification efforts are

substantial and allow for a meaningful review by this court. The record provides clear

and convincing evidence supporting the juvenile court’s finding that the efforts made to

reunite appellant with her children were reasonable.

       Appellant argues that the county should have put forth an “extraordinary effort” to

reunify her family, given her mental health and poverty. Section 260.012 requires the

county to provide reasonable—as opposed to extraordinary—efforts.            Minn. Stat.

§ 260.012(a) (2012). Reasonable efforts at rehabilitation are services that go “beyond

mere matters of form so as to include real, genuine assistance.” In re Welfare of Children

of S.W., 727 N.W.2d 144, 150 (Minn. App. 2007) (quotation omitted), review denied

(Minn. Mar. 28, 2007). Appellant testified that the elements of her case plan were “too

much” for her.    The child protection worker testified that she “empathize[d]” with

appellant’s feelings of being overwhelmed and counseled appellant to focus on her

mental health first, as that was the primary reason her case was initiated. Appellant’s

care providers attempted to work together to accommodate appellant’s needs. At her

request, appellant was referred to NorthPoint for primary care, individual therapy, and

psychiatric services to continue working with her therapist. Appellant, however, did not

engage in these services.

       Appellant claims that the county’s top priority should have been securing safe

housing for her. However, the county elicited compelling testimony that appellant’s care


                                           16
providers did, in fact, attempt to stabilize appellant’s living situation. Appellant reported

that she was having delusions and hearing voices telling her to get out of her house. In

response, the county helped appellant move into a new house. Appellant claimed that

people were coming through her new house and stealing everything from her, and she

refused to live in it. The child protection worker testified that it was “unclear” whether

any thefts had actually occurred, as appellant never allowed her to enter the home to

ensure that she was providing safe and stable housing for her children. The juvenile court

heard testimony that as of August 2013, the county considered it “nearly impossible” to

move appellant to a third house because she would have been considered ineligible for

assistance given her two prior section 8 housing arrangements.

       The juvenile court found that the county’s witnesses testified “credibly and

persuasively” that they put forth reasonable efforts to help appellant comply with her case

plan, and we defer to those credibility determinations. See L.A.F., 554 N.W.2d at 396.

The county provided appellant with an array of services and demonstrated “real, genuine

assistance” to help her comply with the terms of her case plan. See S.W., 727 N.W.2d at

150.   The juvenile court did not clearly err in finding that the county undertook

reasonable efforts at reunifying appellant with her children.

       Because this record contains clear and convincing evidence supporting these

findings, the juvenile court’s determination that the reunification efforts in this case were

reasonable is not clearly erroneous.




                                             17
      Sufficient Time to Address Appellant’s Issues

      Appellant also argues that the county “fast-tracked” the termination proceedings

and should have allowed her more time to progress on her case plan prior to seeking

termination of her parental rights. Minnesota statute requires the court to conduct a

permanency progress review hearing “no later than six months after the child’s

placement.” Minn. Stat. § 260C.204(a) (2012). The court, in its discretion, may continue

the matter up to a total of six additional months if the court finds that the parent “has

maintained contact with the child and is complying with the court-ordered out-of-home

placement plan, and if the child would benefit from reunification with the parent.”

Id. (c)(1) (2012). However, if the court determines that the parent has not complied with

the placement plan or is not maintaining regular contact with the child, the court may

proceed with a permanent placement plan for the child away from the parent. Id. (c)(2)

(2012).

      Here, an emergency protective care hearing for appellant’s children was held in

March 2013, and the juvenile court issued an order for protective care and out-of-home

placement. In May, the children were adjudicated CHIPS. A petition to terminate

parental rights or transfer permanent legal and physical custody was filed on October 22.

By that point, appellant had stopped communicating with her children, was not making

progress on her case plan, and was not remaining in contact with her care providers.

      The juvenile court held an admit/deny hearing on the permanency petition in

November, at which point K.B. and Tam.B. had been in out-of-home placement for 242

days. The juvenile court found that the permanency petition articulated a prima facie


                                           18
case for permanency and that the matter should proceed to trial. The juvenile court

clearly did not abuse its discretion given appellant’s lack of contact with her children and

lack of progress on her case plan.

       Although appellant argues that the county unfairly expedited her case, she has not

identified any authority or evidence to suggest that she would have completed her case

plan or made progress on her mental health goals if given additional time. As stated

above, appellant was unable to address her own significant issues, let alone meet the

needs of her children. Further, we are mindful that “[e]ach delay in the termination of a

parent’s rights equates to a delay in a child’s opportunity to have a permanent home and

can seriously affect a child’s chance for permanent placement.” In re Welfare of J.R., Jr.,

655 N.W.2d 1, 5 (Minn. 2003). See generally Minn. Stat. § 260C.001, subd. 3(2) (2012)

(stating that one of the purposes of permanency proceedings is “to secure for the child a

safe and permanent placement”).

       Here, the juvenile court found that appellant was provided with “sufficient time

and opportunity to address her mental health and other issues” but demonstrated “no

momentum” in addressing those issues. The evidence in the record amply supports the

juvenile court’s finding that “[m]ore time will simply result in more instability for these

children and unnecessarily delay permanency.” When balancing the children’s interests

with those of appellant, the children’s immediate need for a stable permanent home

“outweighs” appellant’s desire for more time to comply with her case plan, see In re

Welfare of Udstuen, 349 N.W.2d 300, 305 (Minn. App. 1984), this record contains clear




                                            19
and convincing support for the juvenile court’s factual determinations, and the juvenile

court did not abuse its discretion.

       Individualized Case Plan for Parent Living with Mental Illness in Poverty

       Appellant also argues that efforts undertaken by the county were not

“individualized and explicit” to the needs of a parent who suffers from mental illness and

lives in poverty. Appellant is correct that “[m]ere poverty” of a parent is “seldom, if

ever, a sufficient ground” for terminating parental rights. In re Klugman, 256 Minn. 113,

120, 97 N.W.2d 425, 430 (1959). Additionally, mental illness, in and of itself, “does not

permit termination of parental rights.” T.R., 750 N.W.2d at 661 (quotation omitted).

Instead, a district court is instructed to consider the “actual conduct of the parent.” Id.

(quotation omitted).

       Appellant claims her case is analogous to In re Welfare of Children of B.M., in

which this court reversed a district court order terminating the parental rights of a

mentally impaired parent. 845 N.W.2d 558, 565-66 (Minn. App. 2014). The present

case is readily distinguishable. First, this court reversed and remanded B.M. based in part

on the district court’s failure to make a specific finding that the county made reasonable

efforts to reunify the parent with the child. Id. at 566. The juvenile court here, however,

made several specific and detailed findings related to the county’s efforts to reunite

appellant with her children. Second, the B.M. court found it “significant that appellant

has recognized his shortcomings and has obtained the necessary help by utilizing a

representative payee, obtaining and maintaining his financial assistance, taking additional

classes, and reaching out to his mother for support and guidance.” Id. at 565. In contrast,


                                            20
the juvenile court here found that appellant’s overall testimony “showed a lack of insight

into her mental health and its impact on her daily living and ability to parent her

children.” This record shows that appellant’s rights were terminated not on account of

her poverty or mental illness but due to her “actual conduct.” See T.R., 750 N.W.2d at

661.

                                             II.

       Appellant argues that termination of her parental rights was improper because the

county had not yet finalized a permanent placement plan for the children. Appellant’s

position is not supported by controlling law. Minnesota statute provides that:

                     When the court terminates parental rights of both
              parents or of the only known living legal parent, the court
              shall order the guardianship of the child to: (1) the
              commissioner of human services; (2) a licensed child-placing
              agency; or (3) an individual who is willing and capable of
              assuming the appropriate duties and responsibilities to the
              child.

Minn. Stat. § 260C.325, subd. 1(a) (2012) (emphasis added); see Minn. Stat. § 645.44,

subd. 16 (2012) (“‘Shall’ is mandatory.”).

       The juvenile court concluded that it was in the “best interests of the children that

any and all parental rights be terminated.” Appellant’s children have been out of the

home since March 2013, and Tam.B. and K.B. have been placed in nonrelative homes

since October 2013 while the county continues to seek out a permanent home. The social

worker testified that the children have “settled into” their foster placement, are “doing

well,” and “play together amazingly well” during her visits. The children are up to date




                                             21
with their shots and doctor’s visits and have exhibited fewer behavioral difficulties since

leaving appellant’s home.

      The juvenile court recognized that the county “continues to seek a permanent

home for the children prioritizing relatives.” The county has not yet been able to identify

any appropriate relatives. The juvenile court terminated appellant’s parental rights to

K.B. and Tam.B. and, because an appropriate individual had not yet been identified,

appointed the Minnesota Commissioner of Human Services as the children’s guardian.

Having determined that terminating appellant’s parental rights was in the best interests of

the children, the juvenile court correctly adhered to Minnesota statute in directing the

children to the care of the county. See Minn. Stat. § 260C.325, subd. 1(a), (b) (2012)

(directing that the court “shall” order guardianship); In re Welfare of J.M., 574 N.W.2d

717, 724 (Minn. 1998) (holding that the “termination statute does not require assessment

of a child’s adoptability as part of the analysis of the child’s best interests”); In re

Welfare of P.J.K., 369 N.W.2d 286, 292 (Minn. 1985) (“[N]owhere in the statute is

imminent adoption an element of a termination proceeding.”). Therefore, the juvenile

court did not err by terminating appellant’s parental rights when the county had not yet

finalized a permanent placement plan for the children.

      Affirmed.




                                            22